Exhibit 10(z)

 

ADDENDUM TO Loan AGREEMENT
(Flexline)

 

Date: January 17, 2019

 

Borrower: Sono-Tek Corporation, a New York corporation with offices located at
2012 Route 9 West, Milton, New York 12547.

 

Bank: M&T Bank, a New York banking corporation, with offices located at One
Fountain Plaza, Buffalo, New York 14203.

 

WHEREAS, the Borrower and Bank have, as of this date, entered into that certain
Loan Agreement (the “Loan Agreement”) in connection with a certain Amended and
Restated Revolving Demand Note, dated the date hereof, and in the maximum
principal amount of $1,500,000.00;

 

WHEREAS, the parties wish to amend certain of the provisions contained in the
Loan Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged, the Borrower and the Bank agree as follows:

 

1.        REFERENCE TO DEFINITIONS. For purposes of this Addendum to Loan
Agreement, any capitalized term not defined herein shall have the definition
ascribed to such term in the Loan Agreement.

 

2.        AMENDMENT OF Loan AGREEMENT.

 

2.1          Negative Covenants. The following sections in the Loan Agreement
shall be amended as follows:

 

2.1.1           Section 4.2 shall be deleted in its entirety and replaced with
the following:

 

“Borrower shall not issue and sell any other equity interests if a Change of
Control (as hereinafter defined) or other Event of Default under this Agreement
would result therefrom. As used herein the term “Change of Control” shall mean
the acquisition of ownership, directly or indirectly, beneficially or of record,
by any Person or group, of equity interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding equity
interests of the Borrower as of the date of such acquisition.”

 

2.1.2           Section 4.4 shall be deleted in its entirety.

 

2.1.3           The following shall be added to the end of Section 4.5:

 

“Notwithstanding anything contained herein to the contrary, and for so long as
no Event of Default hereunder has occurred and is continuing, the Borrower may
invest in Permitted Investments (as defined below) without Bank consent. As used
herein, the term “Permitted Investments” shall mean: (a) securities issued or
directly and fully and unconditionally guaranteed or insured by the United
States government or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government, (b) certificates of deposit, time deposits and eurodollar time
deposits, bankers’ acceptances and overnight bank deposits, in each case, with
any domestic commercial bank having capital and surplus in excess of
$250,000,000, (c) repurchase obligations for underlying securities of the types
described in clauses (a) and (b) above entered into with any financial
institution meeting the qualifications specified in clause (b) above, (d)
commercial paper having a rating of at least A 1 from S&P or P 1 from Moody’s
(or, if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency) and preferred stock issued by
Person with a rating of “A” or higher from S&P or “A2” or higher from Moody’s,
(e) readily marketable direct obligations issued by any state of the

 

 

 

United States or any political subdivision thereof having one of the two highest
rating categories obtainable from either Moody’s or S&P, (f) marketable
short-term money market and similar securities having a rating of at least P-1
or A-1 from Moody’s or S&P, respectively (or, if at any time neither Moody’s nor
S&P shall be rating such obligations, an equivalent rating from another rating
agency), (g) investments in money market funds rated AA- (or the equivalent
thereof) or better by S&P or Aa3 (or the equivalent thereof) or better by
Moody’s, (h) [intentionally omitted] and (i) investments in funds which invest
substantially all of their assets in Cash Equivalents (as define below) of the
kinds described in clauses (a) through (h) of this definition.

 

As used herein, the term “Cash Equivalents” shall mean: (a) direct obligations
of, or obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America), in each case maturing within eighteen months from the date
of acquisition thereof; (b) investments in commercial paper maturing within 270
days from the date of issuance thereof and having, at such date of acquisition,
the highest credit rating obtainable from S&P or from Moody’s; (c) investments
in certificates of deposit, banker’s acceptances and time deposits maturing
within one year from the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, the
Administrative Agent or any domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof that has a
combined capital and surplus and undivided profits of not less than $500,000,000
and that issues (or the parent of which issues) commercial paper rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P; (d) fully collateralized repurchase agreements with a
term of not more than 30 days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria of clause (c)
above; and (e) investments in “money market funds” within the meaning of Rule
2a-7 of the Investment Company Act of 1940, as amended, substantially all of
whose assets are invested in investments of the type described in clauses (a)
through (d) above.”

 

2.1.4           The following shall be added to the end of Section 4.6: “without
the prior written consent of the Bank, not to be unreasonably withheld,
conditioned or delayed.”

 

3.        OTHER TERMS. All other terms of the Loan Agreement shall remain in
full force and effect.

 

[Signature Page Follows]

 

 



IN WITNESS WHEREOF, the Bank and the Borrower have caused this Addendum to
Agreement to be duly executed the day and year first above written.

 

[flexline-sig.jpg] 



 